Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,016,885. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:

Claims 1-20 of U.S. Patent No. 11,016,885 (hereinafter, “Patent”), contains every element of claims 1-25 of the instant application (hereinafter, “Instant Applicant”) and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier 

"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4.  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).  

Patent No. 11,016,885
Instant Application
Claim 1, A system comprising: a memory component; and a processing device operatively coupled with the memory component, the processing device configured to perform operations comprising: generating, using a first addressable unit address decoder, a first addressable unit address based on an input address, an interleaving factor, and a number of first addressable units; generating, using an internal address decoder, an internal address based on the input address, the interleaving factor, and the number of first addressable units, wherein generating the internal address comprising: determining a lower address value by extracting lower bits of the internal address, determining an upper address value by extracting upper bits of the internal address, and adding the lower address value to the upper address value to generate the internal address; and generating, using an internal power-of-two address boundary decoder and the internal address, a second addressable unit address, a third addressable unit address, a fourth addressable unit address, and a fifth addressable unit address, wherein the power-of-two is 2.sup.n, wherein n is greater or equal to 0
Claim 1, A system comprising: a memory component; and a processing device operatively coupled with the memory component, the processing device configured to perform operations comprising: generating a first addressable unit address based on an input address, an interleaving factor, and a number of first addressable units; generating an internal address based on the input address, the interleaving factor, and the number of first addressable units, wherein generating the internal address comprises: determining a lower address value by extracting lower bits of the internal address, and determining an upper address value by extracting upper bits of the internal address; and generating, using the internal address, at least a second addressable unit address, wherein the power-of-two is 2.sup.n, and wherein n is greater or equal to 0

Reasons of Allowance
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1, 12 and 23 identify the distinct features “generating a channel address based on an input address, an interleaving factor, and a number of first channels; generating an internal address based on the input address, the interleaving factor, and the number of channels, wherein generating the internal address comprises: determining a lower address value by extracting lower bits of the internal address, and determining an upper address value by extracting upper bits of the internal address; and generating, using the internal address, at least a rank address, wherein the power-of-two is 2", wherein n is greater or equal to 0", which are not taught or suggested by the prior art of records.
Claims 1-25 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 1-20 are hereby allowed.

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135